UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):November 5, 2010 NTS REALTY HOLDINGS LIMITED PARTNERSHIP (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-32389 (Commission file number) 41-2111139 (IRS Employer Identification No.) 10172 Linn Station Road Louisville, Kentucky 40223 (Address of principal executive offices) (502) 426-4800 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On November 5, 2010, NTS Realty Holdings Limited Partnership (the “Company”) announced that on October 28, 2010, it entered into an operating agreement (the “Agreement”) with University of Louisville Development Company, LLC, an unaffiliated Kentucky limited liability company (“ULDC”) governing the operation and ownership of Campus One, LLC, a Kentucky limited liability company (“Campus One”).The Company owns a forty-nine percent (49%) membership interest and ULDC owns a fifty-one percent (51%) membership interest in Campus One.The Agreement also sets forth the terms pursuant to which Campus One will develop, operate, lease, market and manage the first office building in ShelbyHurst Research and Office Park, located at Hurstbourne Parkway and Porter Place in Louisville, Kentucky. A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated in its entirety in this Item 1.01 disclosure by reference. Item 9.01.Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired: N/A (b) Pro Forma Financial Information: N/A (c) Shell Company Transactions: N/A (d) Exhibits: Press release of NTS Realty Holdings Limited Partnership, dated November 5, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NTS REALTY HOLDINGS LIMITED PARTNERSHIP By: NTS Realty Capital, Inc. Its: Managing General Partner By: /s/ Gregory A. Wells Name: Gregory A. Wells Title: Executive Vice President and CFO Date: November 5, 2010 3
